71405: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-35752: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71405


Short Caption:WELLS FARGO BANK, N.A. VS. RADECKICourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A676574Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:10/05/2016 / Trost, JanetSP Status:Completed


Oral Argument:05/09/2018 at 10:00 AMOral Argument Location:Carson City


Submission Date:05/09/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantWells Fargo Bank, N.A.Anthony C. Kaye
							(Ballard Spahr LLP/Salt Lake City)
						Sylvia O. Semper
							(Ballard Spahr LLP/Las Vegas)
						Abran E. Vigil
							(Ballard Spahr LLP/Las Vegas)
						


RespondentTim RadeckiRachel E. Donn
							(Former)
						
							(Holley Driggs/Las Vegas)
						Marilyn G. Fine
							(Former)
						
							(Holley Driggs/Las Vegas)
						Glenn F. Meier
							(Former)
						
							(Holley Driggs/Las Vegas)
						John Henry Wright
							(The Wright Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


10/03/2016Filing FeeFiling Fee Paid. $250.00 from Ballard Spahr.  Check no. 003523.


10/03/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-30691




10/03/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-30695




10/05/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost.16-30952




10/12/2016Notice/IncomingFiled Notice of Appearance (Marilyn Fine as counsel for the Respondent)16-31702




10/17/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 30, 2016 at 1:00 pm.16-32374




10/24/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-33263




10/25/2016Order/Clerk'sFiled Certification. The clerk of the Nevada Supreme Court certifies to the Honorable Adam Paul Laxalt, Attorney General of the State of Nevada, that on October 24, 2016, appellant filed with the Supreme Court a notice that this appeal draws into question the constitutionality of NRS 116.16-33453




10/27/2016Notice/IncomingFiled Notice of Constitutional Question.16-33725




12/05/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-37576




12/07/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-37848




12/21/2016Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 11 days of service of appellant's response. Briefing is suspended.16-39745




12/23/2016Transcript RequestFiled Certificate that No Transcript is Being Requested.16-39983




01/10/2017MotionFiled Appellant's Response to Order to Show Cause.17-00687




01/30/2017Notice/IncomingFiled Substitution of Attorneys (John Henry Wright to Replace Holley Driggs Walch Fine Wray Puzey & Thompson as counsel for the Respondent).17-03218




06/21/2017Order/ProceduralFiled Order Reinstating Briefing.  Opening Brief and Appendix due:  60 days.17-20486




08/15/2017MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief.17-27334




08/15/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: September 20, 2017.17-27336




09/20/2017BriefFiled Appellant's Opening Brief.17-31913




09/21/2017AppendixFiled Appellant's Appendix - Volume 1.17-31918




09/21/2017AppendixFiled Appellant's Appendix - Volume 2.17-31919




09/21/2017AppendixFiled Appellant's Appendix - Volume 3.17-31920




10/04/2017MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief.17-33702




10/17/2017Order/ProceduralFiled Order Approving Stipulation.  Answering Brief due:  November 21, 2017.17-35510




11/21/2017BriefFiled Respondent's Answering Brief.17-40315




12/21/2017BriefFiled Appellant's Reply Brief.17-44116




12/21/2017Case Status UpdateBriefing Completed/To Screening.


01/09/2018Notice/IncomingFiled Notice of Change of Address (Ballard Spahr).18-01216




03/26/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-11629




03/27/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, May 7, 2018, at 10:30 a.m. for 30 minutes in Carson City.18-11802




03/30/2018MotionFiled Appellant's Motion to Postpone Oral Arguments.18-12402




04/04/2018Order/ProceduralFiled Order Granting Motion.  The oral argument presently scheduled for May 7, 2018, at 10:30 a.m. is hereby vacated.  This matter will be rescheduled for oral argument on May 9, 2018, at 10:00 a.m. in Carson City.  Argument will be limited to 30 minutes.18-12791




04/23/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-15485




05/03/2018Notice/IncomingFiled Notice of Appearance of Counsel (Anthony Kaye as counsel for Appellant).18-16768




05/09/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Count.


09/13/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Cherry/Gibbons/Pickering/Hardesty/Parraguirre. 134 Nev. Adv. Opn. No. 74. EN BANC18-35752




10/09/2018RemittiturIssued Remittitur.18-39503




10/09/2018Case Status UpdateRemittitur Issued/Case Closed.


11/02/2018RemittiturFiled Remittitur.  Received by District Court Clerk on October 16, 2018.18-39503





Combined Case View